Citation Nr: 0930191	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  08-09 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is the surviving spouse of the Veteran who had 
recognized active service from September 1944 to November 
1945.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision by 
the Manila, Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Unappealed June 1998 and April 1999 rating decisions 
denied the appellant's claim of service connection for cause 
of the Veteran's death based essentially on a finding that 
the septicemia due to intestinal obstruction that caused his 
death was not shown to be related to his service; a February 
2003 rating decision declined to reopen the claim, and the 
appellant initiated (and perfected) an appeal of that 
determination, but withdrew her appeal before the Board 
entered a decision in the matter; the February 2003 rating 
decision is the last final decision in the matter of service 
connection for the cause of the Veteran's death.   

2.  Evidence received since the February 2003 rating decision 
does not tend to show that the septicemia due to intestinal 
obstruction that caused the Veteran's death was related to 
his service; does not relate to the unestablished fact 
necessary to substantiate the claim of service connection for 
cause of the Veteran's death: and does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSION OF LAW

New and material evidence has not been received, and the 
claim of service connection for the cause of the Veteran's 
death may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

An April 2007 letter advised the appellant that because there 
was a prior final decision in the matter, she would have to 
submit new and material evidence to reopen the claim; of the 
basis for the prior denial of her claim; and of what type of 
evidence would be new and material.  Furthermore, she was 
advised of the information required of her to enable VA to 
obtain evidence in support of her claim, the assistance that 
VA would provide to obtain evidence and information in 
support of her claim, and the evidence that she should submit 
if she did not desire VA to obtain such evidence on her 
behalf.  This notice, provided prior to the initial 
adjudication of the instant claim, was in substantial 
compliance with the notice requirements of the VCAA, and the 
guidelines of the U.S. Court of Appeals for Veterans Claims 
(Court) regarding the specific notice required in claims to 
reopen.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation  
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.  
The appellant has not received notice fully Hupp-compliant; 
she was not notified of how to substantiate a claim based on 
a service-connected disability.  However, inasmuch as the 
Veteran had not established service connection for any 
disability during his lifetime, and did not have a claim for 
service connection pending at death, whether she received 
such notice is moot.  She also was not advised of the 
criteria for establishing an effective date of an award, (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)); the matter of such notice is also moot, as effective 
date criteria become significant only upon the grant of a 
claim (which does not occur herein).

Notably also, the U.S. Court of Appeals for the Federal 
Circuit had held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  The U.S. Supreme Court 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim, the burden of proving 
harmful error must rest with the party raising the issue.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant 
has not alleged that notice has been less than adequate, or 
that she is prejudiced by a notice defect.  

Regarding VA's duty to assist, the appellant has identified 
(on a June 2007 Form 21-4142) Dr. A. L. V. as the Veteran's 
treatment provider (from February 1946 to June 1947).  A 
January 2002 VA Memorandum shows that A. L. V. has been a 
regular contributor to veterans' and widows' claims at the 
Manila RO for at least 20 years.  His certificates usually 
allege treatment for the specific conditions being claimed 
for service connection and often show treatment starting 
immediately following the veteran's release from active duty.  
Often his certificates report treatment continuing "to the 
present."  He claims he completed medical studies at the 
University of the Philippines in 1939, and passed a licensing 
examination in 1940.  However, he has been unable to produce 
any documentation of his medical credentials.  An intensive 
field investigation was conducted in June and July of 2001, 
which failed to find any evidence of his medical training or 
credentials to practice medicine.  The Philippine 
Professional Regulation Commission has certified that he has 
never been licensed to practice medicine in the Philippines.  
As a result of the field investigation, the RO concluded that 
A. L. V. has no medical qualifications and is part of an 
active claims fixing operation in the Pangasinan area.  Any 
"medical certificates" bearing his name are to be accorded no 
probative value.  Accordingly, the RO did not attempt to 
obtain any treatment records/certificates from Dr. V.  The 
Board acknowledges that for the purpose of reopening a claim 
the credibility of newly received evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In this 
case, however, as it has been found that Dr. V. is a 
notorious claims fixer and that he is not listed in the 
registry books of the Board of Medicine which contain the 
names of those duly authorized to practice medicine in the 
Philippines, the Board finds that there is no need to follow 
up on such evidence; as there is no reasonable possibility 
that such evidence would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A(a)(2).

All pertinent treatment records, to the extent possible, have 
been secured.  The Board has also considered whether a VA 
opinion is necessary.  As there is no evidence that the cause 
of the Veteran's death may be associated with an injury,  
disease, or event in service, referral for an opinion as to a 
possible relationship between the Veteran's cause of death 
and his service is not necessary.  See 38 C.F.R. § 3.159; 
McLendon v. Nicholson, 20 Vet App 79 (2006).  VA's duties to 
notify and assist are met.  

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.
Generally, a rating decision denying a claim for VA benefits 
that is not appealed is final based on the evidence of record 
at the time of the decision, and may not be reopened or 
allowed based on such evidence.  38 U.S.C.A. § 7105.  
However, if new and material evidence is presented or secured 
with respect to the claim that has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.  

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156(a).  This regulation was revised effective 
for claims to reopen filed on and after August 29, 2001.  
Since the instant claim to reopen was filed after that date 
(in March 2007), the current definition applies. 

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Unappealed June 1998 and April 1999 rating decisions denied 
the appellant's claim of service connection for cause of the 
Veteran's death based essentially on a finding that it was 
not shown that the septicemia due to intestinal obstruction 
that caused the Veteran's death was not related to his 
service.  Those decisions are final.  38 U.S.C.A. § 7105.

A February 2003 rating decision declined to reopen the 
appellant's claim of service connection for the cause of the 
Veteran's death.  The appellant initiated (and perfected)an 
appeal of that decision, but withdrew her appeal in July 
2004, the appellant withdrew her appeal (Under 38 C.F.R. 
§ 20.204, an appellant may withdraw an appeal at any time 
prior to the issuance of a final Board decision on the 
matter).  Consequently the February 2003 rating decision is 
also final, and is the last final decision in this matter.  
38 U.S.C.A. § 7105.

The evidence of record at the time of the February 2003 
rating decision consisted of the Veteran's service records, 
which show no disabilities; a June 1954 operative report for 
stomach surgery from Manila Central University; medical 
certifications from J. A., MD; affidavits from the Veteran's 
comrades attesting that he often complained of stomach 
discomfort in service; a 1974 letter from V. B. B., MD, 
indicating that he treated the Veteran for stomach illness in 
1946; the Veteran's death certificate which lists the cause 
of death as septicemia due to generalized peritonitis due to 
intestinal obstruction with adhesion and anastomotic leak; 
and several statements from the appellant.

Evidence received since the February 2003 rating decision 
consists essentially of the appellant's statements and a 
signed June 2007 Form 21-4142 identifying Dr. A. V., Manila 
Central University (June 1954 operation) and Dr. B. B. as the 
Veteran's treatment providers.

As the claim was previously denied because it was not shown 
that the Veteran died from a service related disability, for 
additional evidence received to be new and material, it must 
relate to this unestablished fact, i.e., it must show that he 
died from a service related disability.  

The appellant's statements that the Veteran's death causing 
stomach disorder began during service and that he was treated 
for such shortly after service are new; however such 
statements do not suffice to raise a reasonable possibility 
of substantiating her claim.  While these statements are 
presumed credible in a claim to reopen, it is beyond her 
competence as a layperson to opine regarding medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2  Vet. 
App. 492, 495 (1992). 

In identifying Dr. V. as the Veteran's treatment provider the 
Form 21-4142 is not material evidence, as Dr. V. has been 
identified as a regular contributor to fraudulent claims 
whose statements are to be afforded no probative value. To 
the extent that the form identifies Dr. B.B. as another 
provider, it is not new evidence, as he had been previously 
identified.   

In light of the foregoing, the Board concludes that the 
additional evidence received since the September 2003 rating 
decision is either cumulative (and not new) or nonprobative 
(and not material).  No evidence received since February 2003 
pertains to the unestablished fact necessary to substantiate 
the claim of service connection for the cause of the 
Veteran's death, i.e., a nexus between his death-causing 
septicemia due to intestinal obstruction and his service, or 
raise a reasonable possibility of substantiating the claim.  
Therefore, the additional evidence received is not new and 
material, and the claim of service connection for the cause 
of the Veteran's death may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for cause 
of the Veteran's death is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


